Citation Nr: 0522349	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-04 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for facial scars, 
currently rated as 10 percent disabling.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a headache 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from March 1951 to March 
1953.  His decorations and awards include a Purple Heart 
Medal and a Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

The Board notes that in the September 2004 substantive 
appeal, VA Form 9, the appellant limited the appeal in regard 
to service connection to the issues of headaches and 
tinnitus.  

The appellant was afforded a personal hearing before a 
Hearing Officer at the RO in October 2002.  He testified 
before the undersigned Veterans Law Judge in Washington, 
D.C., via videoconference in June 2005.  A transcript of each 
of the hearings has been associated with the claims file.  


FINDINGS OF FACT

1.  Any facial scars as a result of shell fragment wounds are 
barely visible and well healed with no abnormalities, no pain 
to deep palpation, and no ulceration or crusting.  The size 
of the residual area is two inches in length.  The scar is 
not disfiguring, and asymptomatic.  It is not poorly 
nourished, with repeated ulceration and there is no 
limitation of function as a result of the scar.  

2.  The appellant engaged in combat with the enemy.  

3.  Tinnitus is attributable to service.

4.  A headache disability was not manifest in service and is 
not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
facial scars as residuals of shell fragment wounds have not 
been met.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 & 
2004).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A headache disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the March 2004 
notice, the January 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

Under the old Diagnostic Code 7800 (effective prior to August 
30, 2002), a zero percent disability rating is warranted for 
scars, disfiguring, head, face or neck, slight; a 10 percent 
disability evaluation is warranted for scars, disfiguring, 
head, face or neck, moderate; disfiguring; a 30 percent 
disability evaluation is warranted for scars, disfiguring, 
head, face or neck, severe, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002).

Under the new Diagnostic Code 7800 (effective from August 30, 
2002), a 10 percent disability evaluation is warranted for 
disfigurement, head, face, or neck, with one characteristic 
of disfigurement; a 30 percent disability evaluation is 
warranted for disfigurement of the head, face, or neck, with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  The eight characteristics 
of disfigurement are (1) a scar five or more inches (13 or 
more cm) in length, (2) a scar at least one-quarter inch (.6 
cm) wide at the widest part; (3) the surface contour of the 
scar is elevated or depressed on palpation; (4) the scar is 
adherent to the underlying tissue; (5) the skin is hypo- or 
hyper-pigmented in an area exceeding six square inches; (6) 
the skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.)in an area exceeding six square inches; (7) the 
underlying soft tissue is missing in an area exceeding six 
square inches; and (8) the skin is indurated and inflexible 
in an area exceeding six square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).

Under the previous Diagnostic Code 7804 (effective prior to 
August 30, 2002), scars, superficial, tender and painful on 
objective demonstration warranted a 10 percent disability 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).

Under the current Diagnostic Code 7804, scars, superficial, 
painful on examination, warrant a 10 percent disability 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant's facial scars as a residual of shell fragment 
wounds to the forehead and cheek are evaluated as 10 percent 
disabling under Diagnostic Code 7800.  Since there was a 
change in regulation during the pendency of this appeal, the 
Board must consider each version of the regulation.  The 
Board notes that the effective date of a liberalizing 
regulation, however, may be no earlier than the effective 
date of the regulation.

The Board finds that a higher evaluation is not warranted 
under the old or new criteria.  The April 2003 VA examiner 
specifically stated that the forehead scar was barely visible 
and well healed with no abnormalities, no pain to deep 
palpation, and no ulceration or crusting to any aspect around 
the scar.  The size of the residual area was about two inches 
in length.  There were no objective findings in regard to 
system or nervous manifestations because of the scar.  No 
disfigurement was specifically noted.  The Board notes that a 
nodule anterior to the left ear was secondary to seborrheic 
keratoses, not the shell fragment wound.  No shell fragment 
wounds were palpated and there was no specific scar on the 
left cheek.  The diagnoses were linear scars of the forehead, 
asymptomatic, and scar on the left side of the cheek not 
found.  

The facial scars do not warrant a higher evaluation under the 
old Diagnostic Code § 7800 as no examiner has described the 
scar as severe.  In addition, there is no evidence that the 
scar is poorly nourished, with repeated ulceration and there 
is no limitation of function as a result of the scar.  Thus, 
a higher evaluation under Diagnostic Codes §§ 7803, 7805 is 
not warranted.  There is no evidence that the scar is 
indurated and inflexible.  There is no gross distortion or 
asymmetry of two features or paired sets of features.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The preponderance of the evidence is against the claim.  
Consequently, the benefit sought on appeal is denied.  

II.  Service Connection

Tinnitus

Initially, the Board notes that any defect in regard to VCAA 
is harmless as the claim is herein granted.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

The appellant asserts that he has tinnitus due to a combat 
experience.  The record reflects the award of the Combat 
Infantryman Badge and Purple Heart, he is 
service connected for a shell fragment wound to the forehead 
sustained in combat, and thus, the provisions of 38 U.S.C.A. 
§ 1154(b) apply.  At a hearing before the undersigned 
Veterans Law Judge, the appellant provided credible testimony 
that he first experienced ringing in his ears at the same 
time he sustained the shell fragment wound to his head.  
Transcript at 13 (June 2005).  While the December 2004 VA 
examiner stated that tinnitus was not likely related to 
service, the report states that there were no complaints of 
tinnitus prior to 2003.  The Board notes, however that on VA 
examination in May 2001, the appellant complained of ringing 
in his ears.  An inaccurate factual premise upon which an 
opinion is based diminishes the probative value of the 
opinion.  In addition, while the examiner noted post-service 
employment on an assembly line, the examiner did not 
attribute tinnitus to any other post-service cause.  Based 
upon the appellant's service and credible, sworn testimony, 
together with the lack of an opinion as to another etiology, 
the Board finds the evidence is in support of the claim.  
Consequently, the benefit sought on appeal is granted.

Headache Disability

Factual Background

The March 1951 service entrance examination shows that the 
ears, drums, and head were normal.  The March 1953 separation 
examination report shows the head, ears, and drums were 
normal.  Neurological examination was normal.  

On VA examination in December 1954, the appellant complained 
of frontal headaches.  Neurological examination was normal.  

At a hearing before the undersigned Veterans Law Judge, the 
appellant testified that he had an onset of headaches 
following the shell fragment wound in service.  Transcript at 
7 (June 2005).  He added that he continued to have headaches 
post service.  Id.  

On VA examination in February 2005, the examiner reviewed the 
claims file.  The examiner stated that the appellant's 
headaches were less likely than not secondary to the near 
explosion and shrapnel wound to his head during service.  The 
examiner noted that he did not have the classic sings for 
traumatic headaches but rather had simple musculoskeletal 
headaches.  The examiner added that x-ray examination of the 
sinuses in October 2004 showed he had complete opacification 
of the right maxillary sinus, consistent with severe 
sinusitis.  The report notes that magnetic resonance imaging 
(MRI) showed no metallic foreign material seen on the right 
side of the skull or in the region of the orbits.  The 
examiner stated that the evidence showed severe maxillary 
sinusitis and signs of tension headaches and musculoskeletal 
simple headaches.  

Analysis

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Service medical records are negative for complaints, findings 
or treatment for headaches.  At separation in March 1953, the 
head was noted to be normal and neurological examination was 
normal.  While complaints of frontal headaches were noted on 
VA examination in December 1954, neurological examination was 
normal.  The February 2005 VA examiner specifically stated 
that the appellant did not have post-traumatic headaches, and 
that simple headaches were not related to service.  No 
underlying disease or injury was shown.  Absent competent 
evidence of disease or injury productive of disability, 
service connection is not warranted.  See Sanchez-Benitez v. 
West, 259 F.3d 1356 (Fed. Cir. 2001).  

To the extent that headaches have been related to sinusitis, 
the Board notes the appellant is not service connected for 
sinusitis.  The Board notes that the appellant is competent 
to report his symptoms; however, he is not a medical 
professional and he is not competent to make a diagnosis that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).  The VA 
examiner's opinion that the appellant does not have post-
traumatic headaches, but rather simple headaches, is more 
probative than the appellant's lay opinion.

A preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.


ORDER

An evaluation in excess of 10 percent for facial scars as a 
result of shell fragment wounds is denied.  

Service connection for tinnitus is granted.  

Service connection for a headache disability is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


